FILED

Jeffrey P. Colwell, Clerk UNITED STATES DISTRICT COUR?
DENVER, COLORADO

Alfred A. Arraj United States Courthouse AUG 26 nts

901 19th Street, Room A105 —

JEFFREY P. COLWELL
Denver, CO 80294-3589 CLERK

Ree File Clem in Court

 

Hello Jeffery,

| need to file this In Court immediately. My last day is August 242019. | recently
moved to Snellville, Georgia. | am not in Colorado at this time. Please look at my
case as | will representing myself along with the Federal Pro Se Clinic. Enclosed is
my form to file with back up documentation. | have more evidence and
supporting documents to send but | wanted to get the case filed by August 24"
2019.

| have the right to sue letter from the EEOC. Case #541-2018-02043C. | don't
have very good copy of it as the original is packed away. Also, | could
email it to you a better copy.

EEOC: Christopher D. Padilla is the Investigator
Amy Burkholder is the Field Office that sent the right to sue letter.

Please file this immediately and | will be able to make it to court and be
prepared for my case. Please allow me this opportunity as | struggled to
find an attorney in time to represent me. | want to file this lawsuit.

If | could have someone in Colorado take may paperwork on my behalf |
could do that as well.

Please help. If you have any questions please let me know. | am in hopes
to be able to meet my deadline to state my case to the courts.

 
  

Annette Y “Ruffi
720-298-1139

cmy enor. will parle $i ling tec
Ce

n as vert week!
